1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,          No. 2:18-cr-00079-MCE
12               Plaintiff,
13        v.                            RELATED CASE ORDER
14   LOREN SHAWN PATRICK,
15               Defendant.
16
     UNITED STATES OF AMERICA,          No. 2:18-cr-00083-MCE
17
                 Plaintiff,
18
          v.
19
     JACEY ALEXANDRA POWELL,
20
                 Defendant.
21

22
     UNITED STATES OF AMERICA,          No. 2:18-cr-00090-MCE
23
                 Plaintiff,
24
          v.
25
     BRANDON LEE MOSES,
26
                 Defendant.
27

28
                                        1
1     UNITED STATES OF AMERICA,                      No. 2:19-cr-00064-KJM
2                       Plaintiff,
3            v.
4     DAMIAN DELEAL,
5                        Defendant.
6

7

8           The Court received the Notice of Related Case filed on April 15, 2019.
9    Examination of the above-entitled criminal actions reveals that these actions are related
10   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions are based on the
11   same or similar claims, the same property transaction or event, similar questions of fact
12   and the same questions of law and would therefore entail a substantial duplication of
13   labor if heard by different judges. Accordingly, the assignment of the matters to the
14   same judge is likely to affect a substantial savings of judicial effort and is also likely to be
15   convenient for the parties.
16          The parties should be aware that relating the cases under Local Rule 123 merely
17   has the result that both actions are assigned to the same judge; no consolidation of the
18   action is affected. Under the regular practice of this court, related cases are generally
19   assigned to the district judge to whom the first filed action was assigned.
20          IT IS THEREFORE ORDERED that the action denominated 2:19-cr-00064-KJM
21   is reassigned to District Judge Morrison C. England, Jr. for all further proceedings, and
22   any dates currently set in this reassigned case only are hereby VACATED. The caption
23   on documents filed in the reassigned case shall be shown as 2:19-cr-00064-MCE.
24   ///
25   ///
26   ///
27   ///
28
                                                     2
1          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
2    adjustment in the assignment of criminal cases to compensate for this reassignment.
3          IT IS SO ORDERED.
4

5    DATED: April 19, 2019
6

7

8
                                   _______________________________________
9                                  MORRISON C. ENGLAND, JR.
                                   UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
